1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SERGIO COTA, individually and on behalf           CASE NO. 18cv1163-LAB (AGS)
     of all others similarly situated,
12                                                     ORDER GRANTING JOINT MOTION TO
                                          Plaintiff,
                                                       STAY [Dkt. 26]
13
                          vs.
14
     FRESENIUS USA, INC., et al.,
15                                    Defendants.
16          In June 2018, Plaintiff Sergio Cota filed this suit against his former employers,
17   Fresenius USA, Inc. and Fresenius USA Manufacturing, Inc., alleging that Defendants
18   violated California’s meal and rest break requirements. In December 2018, the Department
19   of Transportation’s Federal Motor Carrier Safety Administration (“FMCSA”) determined that
20   California’s meal and rest break rules are preempted by the Motor Carrier Safety Act of 1984
21   as to commercial motor vehicle drivers like Cota. The FMCSA subsequently clarified that
22   this preemption is retroactive, meaning that it precludes courts from granting relief on claims
23   like Cota’s even if the alleged violations occurred before the FMCSA’s ruling. Since that
24   time, several parties have challenged the FMCSA’s preemption decision through petitions
25   for review with the Ninth Circuit. The Ninth Circuit has consolidated those petitions and
26   ordered initial briefing by May 28, 2019. See Int’l Bhd. of Teamsters v. FMCSA, 18-73488
27   (9th Cir. 2018). The parties in this action now move to stay the case, arguing that the
28



                                                 -1-
1    FMCSA’s preemption decision, if it survives appellate review, will significantly impact Cota’s
2    claims here.
3           The Court agrees that a stay is warranted until the Ninth Circuit has a chance to
4    weigh in on this potentially dispositive issue. See Leyva v. Certified Grocers of Cal., Ltd.,
5    593 F.2d 857, 863 (9th Cir. 1979) (“A trial court may, with propriety, find it is efficient for its
6    own docket and the fairest course for the parties to enter a stay of an action before it,
7    pending resolution of independent proceedings which bear upon the case.”). This case is
8    STAYED pending the Ninth Circuit’s resolution of International Brotherhood of Teamsters
9    v. FMCSA, 18-73488. Within 10 days of the Ninth Circuit resolving that appeal, the parties
10   are to submit a joint report indicating the parties’ respective position as to the impact of the
11   decision on this action.
12          IT IS SO ORDERED.
13   Dated: May 10, 2019
14                                                    HONORABLE LARRY ALAN BURNS
                                                      Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
